By the Coukt.
In an attachment suit against a nonresident defendant, the notice was first published on November 8, in a weekly newspaper. It appeared in each successive weekly issue of the paper until December 13, the last publication being in the paper of that day, which was Friday. The notice contained a summary statement of the object and prayer of the petition, and added: “And that an attachment has been issued in said case, and that said defendant is required to answer on or before December 28, 1878.” A copy was duly mailed to the defendant.
A farm was seized under the writ, and the debtor having sold it, the purchaser, who still owed the purchase-money, was duly served as garnishee under the same writ, and paid the money into court. The court, by order, released the farm and held the money.
Held: 1. The service was complete on December 13. § 5051 Rev. Stat.
2. The notice was sufficient. No description of attached property was necessary.
3. The release of the farm did not deprive the court of jurisdiction.

Judgment affirmed.